DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered.
Receipt is acknowledged of Amendments and Remarks filed on 11/15/21 and 05/04/22. Claims 1-29 have been cancelled. Claims 30-37 are newly added. Claims 30-37 will presently be examined.

Information Disclosure Statement
Receipt of Information Disclosure Statement filed November 15, 2021 is acknowledged.
Status of the Claims
The rejection of claims 1, 6-10, 15 and 19-20 under 35 U.S.C. 103 as being unpatentable over the Geier Publication (2004, Weed Technology, Geier et al.) in view of the Sebastian Publication (2017, Pest Management Science, Sebastian et al.) is withdrawn due to Applicant’s cancellation of the claims. 
The rejection of claims 10 and 15-18 under 35 U.S.C. 103 as being unpatentable over the Hacker et al. (US 2006/0019829) is withdrawn due to Applicant’s cancellation of the claims. 
Rejections not reiterated from the previous Office Action are hereby withdrawn due to Applicant’s cancellation of the claims.  The following rejections are newly applied.  They constitute the complete set of rejections presently being applied to the instant application.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over the Geier Publication (2004, Weed Technology, Geier et al.) in view of the Sebastian Publication (2017, Pest Management Science, Sebastian et al.). 
Applicant’s Invention
Applicant claims a method for controlling undesired vegetation in rangeland comprising applying to a desirable plant or crop in rangeland or directly to the rangeland in which one or more undesired annual grasses are growing a composition comprising (A) at least one short-residual imidazolinone herbicide having a median soil half-life of no greater than 50 days, wherein the at least one short-residual imidazolinone herbicide is imazamox; and (B) at least one cellulose biosynthesis inhibitor which is indaziflam, wherein the (A) at least one short-residual imidazolinone herbicide is applied at a rate of between 0.5 to 25 oz/A, and the (B) at least one cellulose biosynthesis inhibitor is applied at a rate of between of 0.5 oz/A to 25 oz/A.
Applicant claims a composition comprising (A) at least one short-residual acetohydroxyacid synthase inhibitor having a median soil half-life of no greater than 50 days, wherein the at least one short-residual acetohydroxyacid synthase inhibitor is imazamox; and (B) at least one cellulose biosynthesis inhibitor, which is indaziflam, wherein imazamox and indaziflam are the only herbicidally active ingredients; and wherein the (A) at least one short-residual acetohydroxyacid synthase inhibitor having a median soil half-life of no greater than 50 days and the (B) at least one cellulose biosynthesis inhibitor are present in a weight ratio A:B of 100:1 to 1:100.  
Determination of the scope of the content of the prior art
(MPEP 2141.01)

Regarding claims 30, 32, 33, and 36, Geier et al. teach field experiments were conducted to determine the effects of imazamox rate and application timing on winter annual grass control and crop response in imidazolinone-tolerant winter wheat. Imazamox at 35, 44 or 53 g ai/ha applied early fall postemergence, late fall postemergence, early spring postemergence or late spring postemergence controlled jointed goatgrass at least 95% in all experiments (page 924, Abstract, page 925, Materials and Methods, paragraph 1). 35 g ai/ha, 44 g ai/ha and 53 g ai/ha are equivalent to 0.5 oz./A, 0.63 oz./A and 0.76 oz./A, respectively 
Geier et al. teach analysis of jointed goatgrass control data indicated a statistical experiment by imazamox rate by application timing interaction. Geier et al. teach in the KS-B experiment, jointed goatgrass was controlled 95% when imazamox at 35 g/ha (0.5 oz./A) was applied in spring. Imazamox applied at 44 or 53 g/ha (0.63 oz./A or 0.76 oz./A) controlled goatgrass slightly better (page 928, Results and Discussion, Weed Control, paragraph 1). Geier et al. teach feral rye control with imazamox varied considerably between experiments, resulting in experiment by rate and experiment by application timing interactions (Table 3). 
Regarding claims 31 and 37, Geier et al. teach averaged over application timings, imazamox controlled feral rye 97% or more regardless of rate in the KS-B experiment (Table 4) (page 928, Results and Discussion, Weed Control, paragraph 2) (undesirable vegetation, invasive annual grass in rangeland).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

Geier et al. do not specifically disclose the composition used in the method of claims 30, 33, and 36 comprises (B) at least one cellulose biosynthesis inhibitor, indaziflam, imazamox and indaziflam are the only herbicidally active ingredients or the weight ratio of A:B is 100:1 to 1:100, 50:1 to 1:50, or 25:1 to 1:25. It is for the reason Sebastian et al. is added as a secondary reference.  
Regarding claims 30, 32, 33, and 36, Sebastian et al. teach indaziflam is a cellulose-biosynthesis-inhibitor herbicide that is a unique mode of action for resistance management and has broad spectrum activity at low application rates (indaziflam). The research further explores indaziflam’s activity on monocotyledons and dicotyledons and evaluates indaziflam’s potential for restoring non-crop sites infested with invasive winter annual grasses (page 2149, Background). 
Regarding claims 31 and 37, Sebastian et al. teach treated Arabidopsis, downy brome and feral rye were all susceptible to indaziflam in a dose-dependent manner (page 2149, Results). Sebastian et al. teach herbicides were applied at five application timings to evaluate variations in invasive winter annual grass control. Herbicides were applied both before (PRE) and after (POST) winter annual grass emergence. 
Regarding claims 30 and 32, Sebastian et al. teach that there were four treatments at each application timing: indaziflam at three concentrations (44, 73, and 102 g AI ha-1) (application rate of indaziflam). The application rates of 44, 73, and 102 g AI ha-1 are equivalent to 0.63 oz./A, 1.04 oz./A and 1.46 oz./A, respectively (page 2152, col. 1, 2.5.2 Experimental design, paragraph 1). Sebastian et al. teach across all five application timings, indaziflam at 73 and 102 g AI ha-1 (1.04 oz./A and 1.46 oz./A) provided >99% control YAT (page 2155, col. 1, 3.2., Invasive winter annual grass field efficacy study, paragraph 1). Sebastian et al. teach indaziflam applied at 102 g AI ha-1 (1.46 oz./A) controlled 97-99 +/- 0.5% of downy brome and feral rye (page 2155, col. 1, 3.2 Invasive winter annual grass field efficacy study, paragraph 2). 
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Geier et al. and Sebastian et al. and use a composition comprising (A) at least one short-residual imidazolinone herbicide having a median soil half-life of no greater than 50 day, wherein the at least one short-residual imidazolinone herbicide is imazamox; and (B) at least one cellulose biosynthesis inhibitor which is indaziflam in a method for controlling undesirable vegetation in rangeland and a method for controlling undesirable vegetation in rangeland, as claimed in claims 30 and 36, respectively. Geier et al. teach field experiments were conducted to determine the effects of imazamox rate and application timing on winter annual grass control and crop response in imidazolinone-tolerant winter wheat. Imazamox at 35, 44 or 53 g ai/ha applied early fall postemergence, late fall postemergence, early spring postemergence or late spring postemergence controlled jointed goatgrass at least 95% in all experiments. Geier et al. teach feral rye control with imazamox. Averaged over application timings, imazamox controlled feral rye 97% or more regardless of rate in the KS-B experiment. Sebastian et al. teach treated Arabidopsis, downy brome and feral rye were all susceptible to indaziflam in a dose-dependent manner. Sebastian et al. teach indaziflam applied at 102 g AI ha-1 (1.46 oz./A) controlled 97-99 +/- 0.5% of downy brome and feral rye. One of ordinary skill in the art would have been motivated to add an additional herbicidal component to the imazamox composition taught by Geier et al. to form a composition used in a method to control undesired vegetation in rangeland, as claimed in claim 30 and control undesirable vegetation, as claimed in claim 36, because it is known in the herbicidal art to use additional herbicides to increase the efficacy of the composition. In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional herbicides set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to prepare a composition comprising imazamox and indaziflam as a composition and use that composition in methods of controlling undesirable vegetation in rangeland or other areas because Geier et al. and Sebastian et al. teach that imazamox and indaziflam, respectively, control winter annual grasses, such as feral rye, an invasive annual grass that is found in rangeland, with a reasonable expectation of success. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Geier et al. and Sebastian et al. and use a composition comprising imazamox and indaziflam as the only herbicidally active ingredients. Based on the teachings of Geier et al. and Sebastian et al., it would have been obvious to use a composition with only two active ingredients. In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional herbicides set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to prepare a composition comprising imazamox and indaziflam as the only active ingredients in the composition, with a reasonable expectation of success because the use of binary compositions are known in the art to increase the efficacy of the herbicides. 
Regarding the limitations in claims 33, 34 and 35, wherein the weight ratio of A:B of 100:1 to 1:100, 50:1 to 1:50, and 25:1 to 1:25, the ranges of weight ratios claimed includes the weight ratio of 1:1. It would have been obvious to one of ordinary skill in the art to use the weight ratio of imazamox to indaziflam of 1:1 as a matter of optimization. As such, the adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive. Applicant argues that Geier is silent about an additional herbicide besides imazamox, let alone indaziflam in any ratio range of the combination of the two. Applicant argues that Sebastian teaches indaziflam as an alternative to other herbicides. Applicant argues that Sebastian does not teach or suggest a combination of indaziflam with another herbicide generally, but Sebastian also teaches away from such combinations by offering CBI herbicides. In response to Applicant’s argument, while neither of the references alone teach the combination of herbicides, it is well settled in the herbicidal art that the combination of two or more compositions each of which is taught by the prior art to be useful for the same purpose to form a third composition that is used for the very same purpose is prima facie obvious. Geier et al. teach field experiments were conducted to determine the effects of imazamox rate and application timing on winter annual grass control and crop response in imidazolinone-tolerant winter wheat. Imazamox at 35, 44 or 53 g ai/ha applied early fall postemergence, late fall postemergence, early spring postemergence or late spring postemergence controlled jointed goatgrass at least 95% in all experiments. Geier et al. teach feral rye control with imazamox. Averaged over application timings, imazamox controlled feral rye 97% or more regardless of rate in the KS-B experiment. Sebastian et al. teach treated Arabidopsis, downy brome and feral rye were all susceptible to indaziflam in a dose-dependent manner. Sebastian et al. teach indaziflam applied at 102 g AI ha-1 (1.46 oz./A) controlled 97-99 +/- 0.5% of downy brome and feral rye. Therefore, the skilled artisan would have been motivated to prepare a composition comprising imazamox and indaziflam as a composition and use that composition in methods of controlling undesirable vegetation in rangeland or other areas because Geier et al. and Sebastian et al. teach that imazamox and indaziflam, respectively, control winter annual grasses, such as feral rye, an invasive annual grass that are found in rangeland, with a reasonable expectation of success, without evidence to the contrary. 
Regarding the limitation in claim 33, wherein the weight ratio of A:B of 100:1 to 1:100, the weight ratio claimed includes the weight ratio of 1:1. It would have been obvious to one of ordinary skill in the art to use the weight ratio of imazamox to indaziflam of 1:1 as a matter of optimization. As such, the adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Applicant argues that Sebastian teaches that downy brome is highly resistant to ALC synthase inhibitors, which include imazamox. Applicant indicates that the skilled artisan would have expected that application of the combination of indaziflam and imazamox to control downy brome would have similar or reduced efficacy compared to indaziflam alone. Applicant argues that the specification shows, that surprisingly, the combination resulted in significantly improved control. Applicant indicates in Table 3 of the instant Specification, it is shown that the pre-emergence control of invasive B. tectorum for the combination of indaziflam and imazamox was 100% compared to 37% for indaziflam alone and 98% for imazamox alone. Applicant further indicates that the data cited by the Office is an incomplete representation. In response to Applicant’s argument, the analysis was done on over more than one experiment. The examiner maintains that evidence of nonobviousness must be commensurate in scope with that of the claimed subject matter. The claims are directed to a method for controlling undesired vegetation in rangeland comprising applying to a desirable plant or crop in rangeland or directly to the rangeland in which one or more undesired annual grasses are growing a composition comprising (A) at least one short-residual imidazolinone herbicide having a median soil half-life of no greater than 50 days, wherein the at least one short-residual imidazolinone herbicide is imazamox; and (B) at least one cellulose biosynthesis inhibitor which is indaziflam, wherein the (A) at least one short-residual imidazolinone herbicide is applied at a rate of between 0.5 to 25 oz/A, and the (B) at least one cellulose biosynthesis inhibitor is applied at a rate of between of 0.5 oz/A to 25 oz/A. The claims are also directed to a composition comprising (A) at least one short-residual acetohydroxyacid synthase inhibitor having a median soil half-life of no greater than 50 days, wherein the at least one short-residual acetohydroxyacid synthase inhibitor is imazamox; and (B) at least one cellulose biosynthesis inhibitor, which is indaziflam, wherein imazamox and indaziflam are the only herbicidally active ingredients; and wherein the (A) at least one short-residual acetohydroxyacid synthase inhibitor having a median soil half-life of no greater than 50 days and the (B) at least one cellulose biosynthesis inhibitor are present in a weight ratio A:B of 100:1 to 1:100.  
The data in Table 3 indicates that a combination of indaziflam, 200SC applied at 7 oz./A + imazamox applied at 6 oz./A provides 100% control of Bromus tectorum, post-emergence. The data provided in Table 4 indicates that a combination of indaziflam, 200SC applied at 7 oz./A +imazamox applied at 6 oz./A provides 96% control of Bromus tectorum, pre-emergence. It cannot be determined if the application of indaziflam in the range of 0.5 to 25 oz/A and imazamox in the range of 0.5 to 25 oz/A, as claimed in claims 30 and 36, will provide the same purported control as demonstrated in the data from Table 3 and Table 4. Nor can it be determined if the same results would be demonstrated for the weight ratio of imazamox to indaziflam of 100:1 to 1:100, 50:1 to 1:50 and 25:1 to 1:25, as claimed in claims 33, 35, and 35, respectively, as demonstrated with the weight ratio in the examples. Applicant has not established nonobvious evidence that is commensurate in scope with that of the claimed subject matter.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDRIAE M HOLT/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616